Citation Nr: 1813624	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-28 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a prostate condition.  

2.  Entitlement to service connection for a right ankle disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for a bilateral knee disability.  

5.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on 7 months and 19 days of active duty in the United States Marine Corps from October 1974 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge via videoconference facilities in July 2015.  The transcript of that hearing is associated with the record.  

The issues of entitlement to service connection for a back disability and a bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The Veteran's discharge under other than honorable conditions was found to not be a bar to receipt of VA benefits by the Department of Veterans Affairs in a November 2010 memorandum.  

2.  During the Veteran's time in the United States Marine Corps, he was voluntarily absent without leave for a period of 401 days and, based on charges related to that unauthorized absence, was incarcerated for a period of over one year.  The Veteran's voluntary absence without leave is constituted willful misconduct.  

3.  In July 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for entitlement to service connection for a prostate condition and a right ankle disability is requested.  

4.  To the extent that the Veteran's acquired psychiatric disorder is related to his active military service, it is the result of his own willful misconduct.  


CONCLUSIONS OF LAW

1.  Based on compelling circumstances to the satisfaction of the Secretary, the character of the Veteran's discharge from service does not preclude entitlement to payment of VA benefits.  38 U.S.C. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.12 (2017).  

2.  The criteria for withdrawal of an appeal of entitlement to service connection for a prostate condition and a right ankle disability by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).  

3.  An acquired psychiatric disorder, including PTSD, was due to the Veteran's willful misconduct.  38 U.S.C. §§ 105, 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.309 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II.  Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in the July 2015 hearing, the Veteran withdrew the appeal for entitlement to service connection for a prostate condition and a right ankle disability, and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to those matters.  Accordingly, the Board does not have jurisdiction to review the appeals for entitlement to service connection for a prostate condition and a right ankle disability, and they are dismissed.  

III.  Service Connection  

Upon review of the record, the Board finds that service connection for an acquired psychiatric disability is not warranted.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

No compensation shall be paid, however, if the disability was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C. § 1110 (West 2014).  

While there is a presumption in favor of a finding of line-of-duty, if it is determined that an exception does apply, such as willful misconduct, and the claim is denied solely on the basis of such exception, it must be established that the denial of the claim was justified by a preponderance of the evidence.  38 U.S.C. § 105(a) (West 2014); Daniel v. Brown, 9 Vet. App. 348, 351 (1996); Smith v. Derwinski, 2 Vet. App. 241, 244 (1992).  In this case, the preponderance of the evidence shows that the Veteran's claimed psychiatric disabilities resulted from willful misconduct.  

"Willful misconduct" is an act involving conscious wrongdoing or known prohibited action involving deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  Willful misconduct will not be determinative unless it is the proximate cause of injury, disease or death.  38 C.F.R. § 3.1(n) (2017).  

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, the Veteran has submitted multiple treatment records and letters from private treatment clinics and treatment providers.  The letters, for example a July 2015 letter, outline how the Veteran's current psychiatric conditions like PTSD are related to his incarceration during service in the Marine Corps.  The Veteran also testified to that effect in the July 2015 hearing.  

In a May 2013 administrative decision, the RO determined that any incident, event, or injury sustained to the Veteran during the periods of unauthorized absences is not considered within the line-of-duty for the purposes of receiving VA service connected compensation benefits.  38 C.F.R. § 3.301.  

The Veteran's service treatment records (STRs) are otherwise unremarkable for any complaints, treatment, or diagnoses related to an acquired psychiatric disorder.  

An administrative decision dated September 1977 concluded that the Veteran's 401 days of absence constituted willful and persistent misconduct leading to a discharge under other than honorable conditions in order to avoid a court martial proceeding.  

The Board finds that because the Veteran was incarcerated as a result of willful misconduct and aware of such consequences as being confined to the brig for such misconduct, it follows that the event of being incarcerated is also a result of willful misconduct.  

The Veteran has not been afforded a VA examination for his acquired psychiatric disorder claim.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006); 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A (d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  Here, although the Veteran's records show he has a qualifying current disability, the Veteran's records do not show an event, injury, or disease in a qualifying period of active service or outside of the Veteran's willful misconduct.  Consequently, the evidence of record does not support that a VA examination is required for the Veteran's psychiatric disability claim.  

The preponderance of the evidence shows that the Veteran's claimed psychiatric disabilities resulted from willful misconduct.  Accordingly, service connection is not warranted.  


ORDER

The appeal for entitlement to service connection for a prostate condition is dismissed. 

The appeal for entitlement to service connection for a right ankle disability is dismissed.  

Entitlement to service connection for an acquired psychiatric disorder to include PTSD is denied.  


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his remaining claims prior to final adjudication.  

The Veteran's STRs show notations of lower back complaints and right knee treatment.  The Veteran testified in the July 2015 hearing that during boot camp and advanced training, he developed knee and back problems.  

The Veteran was provided a VA examination for his right knee claim and lower back in December 2012.  The examiner stated that he was not provided a copy of the Veteran's service treatment records, as such the examiner was unable to opine on service connection for any claimed condition.  If VA provides an examination that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the prior examinations were not adequate, as such, new examinations for the Veteran's knees and lower back must be performed.  

Accordingly, the case is REMANDED for the following action:

1.  With assistance from the Veteran, determine if there are any outstanding treatment records.  If so, obtain them and associate them with the claims file.  

2.  Schedule the Veteran for a VA knee examination for both the right and left knees.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.  

The examiner should report the ranges of motion (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

For any knee condition diagnosed the examiner must discuss the following in his or her opinion:

(a)  Is it at least as likely as not (i.e. 50 percent probability) that the left knee disorder(s) was caused by the Veteran's active service? 

(b)  Is it at least as likely as not (i.e. 50 percent probability) that the right knee disorder(s) was caused by the Veteran's active service? 

(c)  If it is at least as likely as not that any knee disability was caused by the Veteran's active service or otherwise related to active service, please identify the particular circumstances or injuries upon which the opinion is based.

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of knee disability symptoms or conditions in the medical record.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

3.  Schedule the Veteran for a VA spinal examination.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

The examiner must address whether the Veteran currently has a back disability.  

For any back condition diagnosis made, the examiner should indicate:   

(a)  Whether it is at least as likely as not (i.e. 50 percent probability) that such disorder was related to the Veteran's active service; taking into account the Veteran's lay statements.  

(b)  If it is at least as likely as not that any back disability was caused by the Veteran's active service or is otherwise related to active service, please identify the particular circumstances or injuries upon which the opinion is based.

The examiner is specifically asked to reconcile previous diagnoses, discussions, reports, and treatments, of lumbar spine disorder symptoms or conditions in the medical record with the opinion that the examiner ultimately puts forth.  

The examiner must provide all findings, along with a complete rationale for his or her opinions, in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

4.  Thereafter, readjudicate the claims remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


